The petition satisfies the requirements of SCR 98(5).
                    Accordingly, we approve attorney Roland K. Martin, Jr.'s resignation.
                    SCR 98(5)(0(2). The petition is hereby granted.
                               It is so ORDERED.



                                                                              , C.J.
                                                      Gibbons




                                                                                 J.
                                                      Hardesty


                                                            Ct-tActr
                                                      Parraguirre




                                                                                 J.




                                                      Saitta




                    cc: David A. Clark, Bar Counsel
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Roland K. Martin, Jr.
                         Perry Thompson, Admissions Office, United States Supreme Court
•   SUPREME COURT
            OF
         NEVADA
                                                        2
    (0) 1947A